



COURT OF APPEAL FOR ONTARIO

CITATION: Salman v. Patey, 2019 ONCA 365

DATE: 20190506

DOCKET: M50053 (M49985)

Feldman, Miller and Fairburn JJ.A.

BETWEEN

Rawia Salman

Plaintiff/Appellant

and

Shawn Patey and Patey Law Firm

Defendants/Responding Parties

Rawia Salman, self-represented

Susan Sack, for the responding parties

Heard and released orally: May 2, 2019

REASONS FOR DECISION

[1]

The appellant seeks review by the panel of the order of Huscroft J.A.,
    dated January 9, 2019, denying an extension of time to appeal from the order of
    Riley J. granting summary judgment.

[2]

The motion judge applied the correct test on a motion for an extension
    of time to appeal. He considered all of the factors including the delay, the
    reason for delay, the potential merit of the appeal and the justice of the
    case. He found that there was no apparent merit to the appeal on the issue of
    the limitation period and noted that the applicant had offered no basis to
    impugn Riley J.s decision. He also considered the age of the case and
    concluded that the justice of the case did not require an extension of time in
    this case.

[3]

We see no error in the motion judges decision and no basis to reverse
    it. Costs are awarded to the respondent in the amount of $2,000, inclusive of
    disbursements and HST.

K.
    Feldman J.A.

B.W.
    Miller J.A.

Fairburn
    J.A.


